Appellee brought this suit against appellant to recover on a benefit certificate issued by appellant to Ben F. Hay; appellee, as the surviving wife, being the beneficiary therein named.
The issue was whether or not Ben F. Hay was suspended from the order for the nonpayment of dues on January 1, 1919, while sick, and therefore was not a member of the order, and said benefit had lapsed before suit was filed. This issue was the only one presented to the jury, which was sharply contested on the trial and was found in favor of appellee. The jury having found that the dues of Ben F. Hay had been regularly paid, it follows that before Hay died or ever became sick he was never suspended and never lost his membership in said order, and his wife never lost her right to the certificate, which was payable to her.
No error is found in the record brought up to us, and the judgment is affirmed.